Citation Nr: 1241245	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-05 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation higher than 10 percent for left knee instability associated with traumatic arthritis, left knee. 

2.  Entitlement to a disability evaluation higher than 10 percent for traumatic arthritis, left knee. 

3.  Entitlement to a disability evaluation higher than 10 percent for traumatic arthritis, right knee. 

4.  Entitlement to a disability evaluation higher than 10 percent for low back spondylolisthesis, residuals of injury (low back disability). 


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to November 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for left knee instability and assigned a 10 percent disability rating and denied ratings in excess of 10 percent for left and right knee arthritis and for a low back disability.  In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In June 2011, the Board remanded the issues to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

The October 2011 VA examination report reflects that the Veteran is employed.  Thus, the Board finds that the Veteran has not filed or raised a claim for entitlement to a total rating based upon individual unemployability (TDIU).  

The June 2011 Board remand reflects that the issue of entitlement to service connection for an acquired psychiatric disorder was referred to the AOJ.  There is no indication that further action has been taken on with respect to this issue.  Therefore, the issue is again referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Board notes that at the time of the most recent VA C&P back and knee examinations in October 2011, forward flexion of the lumbar spine was to 80 degrees and extension was to 30 degrees, and no associated neurologic findings were reported.  In addition, no objective evidence of painful motion in the right or left knee was noted.  

VA treatment records contained in the electronic file note "BACK: AROM 45 DEG" in June 2012, and low back pain with occasional radiculopathy to the right lower extremity was reported in July 2012.  It is unclear whether his range of flexion was limited to 45 degrees.  In addition, given the notation of radiculopathy of the right lower extremity, the evidence suggests that the Veteran's low back disability has worsened since the most recent VA examination.  In addition, the records reflect posterior left knee pain and bilateral crepitus.  

The Board notes that although the August 2012 Supplemental Statement of the Case (SSOC) notes review of VA treatment records, dated from April 2012 to July 2012, those records are not associated with the claims folder.  In addition, the Board's review of the electronic record reflects VA treatment records dated from January 2012, however, no VA treatment records, dated in April 2012, are contained therein.  Moreover, the records post date the October 2011 VA examinations and were thus, not available to the examiners.  VA is required to comprehensive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disabilities on appeal.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Board has no discretion and must remand the claims.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA medical records pertaining to the Veteran that are dated since October 2011, including pertinent electronic records.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims folder. 

2.  After associating any outstanding medical records with the claims folder, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's back disability, and left and right knee disabilities.  The claims folder must be made available to the examiner for review, along with records located in the Virtual VA electronic file (whether virtually, or via paper copies), and the examination report should reflect that such review was accomplished.

The examiner should identify all back, left and right knee pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back left knee and right knee, i.e. the extent of his pain-free motion. 

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

Further, the examiner must discuss the nature and severity of any right or left-sided neurologic impairment found to be present.  The examiner must also state whether the Veteran has bowel or bladder problems related to his back disability.  All findings and conclusions should be set forth in a legible report.

3.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued an SSOC and provided an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

